Title: From Alexander Hamilton to Lewis Tousard, 5 April 1799
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir,
            New York April 5th. 1799
          
          By the inclosed Copy of a General Court Martial Order you will find that I have appointed a General Court Martial of which Captain William Littlefield to be president. It must if possible consist of not less than Seven Members. I authorise you to summon in my name for this purpose any of the Officers mentioned in the inclosed list, besides those of the Garrison You will also name a person to officiate as Judge Advocate.
          It belongs to the Commandant of the Regiment to appoint a Quarter Master Serjeant. I however approve of your having appointed one provisionally.
          Your suggestion respecting a provisional Subaltern will be attended to hereafter—
          With great consideration I am Sir Your obed Servt.
          
            A Hamilton
          
          — Toussard
        